Affirmed by unpublished PER CURIAM opinion.
■ Unpublished opinions are not binding ■ precedent in this circuit.
PER CURIAM:
Veronique K. Pongo and Francisco Avoki appeal the district court’s order accepting the recommendation of the magistrate judge, dismissing their complaint filed under the Truth in Lending Act and the Home Ownership and Equity Protection Act, and declining to exercise supplemental jurisdiction over their remaining state law claims. We have reviewed the record and find no reversible error. Accordingly, we grant leave to Appellants to proceed in forma pauperis and affirm for the reasons stated by the district court. Pongo v. Bank of Am., No. 3:14-cv-00020-RJC-DSC, 2015 WL 1471148 (W.D.N.C. Mar. 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.